DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Leslie S. Szivos on (Reg. 39,394) on June 10th, 2021.
	Please Amend the Claims as Follows:
1. A memory structure comprising:
a bottom electrode of unitary construction located on a surface of an electrically conductive structure that is embedded in a first interconnect dielectric material layer, wherein the bottom electrode has a bottom portion having a first diameter and a top portion having a second diameter that is less than the first diameter;
a dielectric material structure located laterally adjacent to the bottom portion of the bottom electrode;
a second interconnect dielectric material layer located on the dielectric material structure and laterally adjacent to the upper portion of the bottom electrode; 
wherein the dielectric material structure is compositionally different from the first interconnect dielectric material layer; and
a magnetic tunnel junction (MTJ) pillar located on a topmost surface of the upper portion of the bottom electrode; and
a top electrode located on the MTJ pillar.
.
  
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including wherein the dielectric material structure is compositionally different from the first the second interconnect dielectric material layer, as disclosed in Claim 1; or an encapsulation liner and a third interconnect dielectric material layer laterally adjacent to the MTJ pillar and the top electrode, wherein the encapsulation liner contacts sidewalls of both the MTJ pillar and the top electrode and the third interconnect dielectric material layer is located on the encapsulation liner, as disclosed in Claim 10 .
 Please refer to prior art references within NOA issued 06/18/2021.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898